¿SA
e "e,

sn

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DE LA DIVERSIFICACIÓN PRODUCTIVA Y DEL FORTALECIMIENTO DE LA EDUCACIÓN”

N” 003-2015-MINAGRI-DVDIAR

CONTRATO DE INVERSIÓN
CELEBRADO CON
AGROP ALMENDRA DE SANTA ROSALÍA S.A.C.

Conste por el presente documento el Contrato de Inversión que celebran de una parte
el Ministerio de Agricultura y Riego, representado por el señor Jorge Luis Montenegro
Chavesta, Viceministro de Desarrollo e Infraestructura Agraria y Riego, designado mediante
Resolución Suprema N? 012-2014-MINAGRI, con domicilio en Av. La Universidad N” 200, La
Molina, Lima, Perú; y la Agencia de Promoción de la Inversión Privada - PROINVERSIÓN,
representada por el señor Carlos Alberto Herrera Perret, Director Ejecutivo, designado por
Resolución Suprema N* 005-2015-EF, con domicilio en Av. Enrique Canaval Moreyra N” 150,
Piso 9, San Isidro, Lima, Perú, ambos en representación del Estado Peruano y a quienes en
adelante se les denominará el ESTADO; y de la otra parte AGROP ALMENDRA DE SANTA
ROSALIA S.A.C;, identificada con R.U.C. N* 20571481791, con domicilio en Av. Antonio
Raymondi s/n, Distrito de Hualmay, Provincia de Huaura, Departamento de Lima, Perú;
representada por su Gerente General señor Jorge Luis Landa Gomero, de nacionalidad
peruana, identificado con Documento Nacional de Identidad N* 15725236, según Poder que
obra en el expediente, a quien en adelante se le denominará el INVERSIONISTA, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA.- Mediante escrito de fecha 11 de diciembre de 2014, el
INVERSIONISTA ha solicitado la suscripción del Contrato de inversión a que se refiere el
Decreto Legislativo N* 973, para acogerse al beneficio previsto en la referida norma, en
relación con las inversiones que realizará para el desarrollo del Proyecto denominado “Paltas
Almendra”, en adelante referido como el PROYECTO,

CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo
N* 973, el INVERSIONISTA se compromete a ejecutar inversiones, correspondientes al
PROYECTO, por un monto total de US$ 248 560,00 (Doscientos Cuarenta y Ocho Mil
Quinientos Sesenta y 00/100 Dólares de los Estados Unidos de América), en un plazo total de
un (01) año y veinte (20) días, contado a partir del 11 de diciembre de 2014, fecha de solicitud
de suscripción del presente Contrato de Inversión, de conformidad con lo establecido en el
Numeral 7.3 del Artículo 7* del Decreto Legislativo N* 973, modificado por el Artículo 4” de la
Ley N* 30056.

Las inversiones referidas en el párrafo anterior se ejecutarán de conformidad con el
Cronograma de Ejecución de Inversiones que como Anexo | forma parte del presente Contrato
y que comprende las obras, labores, adquisiciones, etc., para la puesta en marcha o inicio del
PROYECTO.

Y El Mintsterio de Agricultura y Riego aprobó el Cronograma de Inversiones de AGROP ALMENDRA DE SANTA
ROSALIA S.A.C., mediante Oficio N" 1109-2015-MINAGRI-DIGNA/DINA.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DE LA DIVERSIFICACIÓN PRODUCTIVA Y DEL FORTALECIMIENTO DE LA EDUCACIÓN”

CLÁUSULA TERCERA.- El contro! del Cronograma de Ejecución de Inversiones será
efectuado por la Dirección General de Negocios Agrarios del Ministerio de Agricultura y Riego.

CLÁUSULA CUARTA.- Constituyen causales de resolución de pleno derecho del
presente Contrato, sin que medie el requisito de comunicación previa, las siguientes:

1. El incumplimiento del plazo de ejecución de las inversiones, contemplado en la
Cláusula Segunda del presente Contrato.

2. El inicio de las operaciones productivas, según lo definido en el Artículo 5 del
Decreto Legislativo N” 973, antes del cumplimiento del plazo mínimo a que se
refiere el Inciso b) del Numeral 3.2 del Artículo 3 del Decreto Legislativo N* 973,

3. El incumplimiento del monto de inversión, contemplado en la Cláusula Segunda del
presente Contrato.

CLÁUSULA QUINTA.- Cualquier litigio, controversia o reclamación, relativa a la
interpretación, ejecución o validez del presente Convenio, será resuelta mediante arbitraje de
derecho,

El arbitraje se llevará a cabo en la ciudad de Lima, mediante la constitución de un
Tribunal Arbitral conformado por tres miembros, de los cuales cada una de las partes nombrará
a uno y los dos árbitros así designados nombrarán al tercer árbitro. Los árbitros quedan
expresamente facultados para determinar la controversia materia del arbitraje.

Si una parte no nombra árbitro dentro de los diez (10) días de recibido el requerimiento
de la parte o partes que soliciten el arbitraje o si dentro de un plazo igualmente de diez (10)
días, contado a partir del nombramiento del último árbitro por las partes, los dos árbitros no
consiguen ponerse de acuerdo sobre el tercer árbitro, la designación del árbitro faltante será
hecha, a petición de cualquiera de las partes por la Cámara de Comercio de Lima.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contado desde la fecha de designación del último árbitro y se regirá por lo dispuesto en
el Decreto Legislativo N* 1071 y/o las normas que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente Cláusula
serán sufragados por las partes contratantes en igual medida.

CLÁUSULA SEXTA.- El INVERSIONISTA señala como su domicilio el indicado en la
introducción del presente contrato, donde se le considerará siempre presente. Los avisos y
notificaciones dirigidas al domicilio indicado se tendrán por bien hechas, Cualquier cambio de
domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo
domicilio, surtirán efecto en el domicilio anterior.

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DE LA DIVERSIFICACIÓN PRODUCTIVA Y DEL FORTALECIMIENTO DE LA EDUCACIÓN”

En señal de conformidad, las partes suscriben el presente documento en tres (03) originales de
igual contenido, en Lima, a los Y dE td S días del mes de
RETZERE...... del año 2015.

Por el INVERSIONISTA

Gerénte General

Por el ESTADO

Director Ejecutivo =
Agencia de Promoción de la inversión
Privada - PROINVERSIÓN

EA A A A A E O SO AO O OA 0 A CR SA O OO A A E ETT
l
coso
ano mun ops
en ara [esto oo om .
o na conan
socues .”
[eo er ¡20r dd j307 Lp ÁSOSEIIC IP PP
pS
CAS E O jo 10d lo testers jose jo ja ]a CST 0 A CS A lo. o == 7 OREA TOOLS!
como
50850 0 umm
as
o enserio nacana
camas econ
ld al ¡ez sos eued sede xejose E
coc e ron
ceja POTRERO eos
[0Lze [099 ¡ces uo9maduLoo sesgos sermbew
NOOO a spepein S9LSp Se
aros jsaor jur jos ross Jos dos js door jus jos sd

SSEH EAIEA 3P EY E'S SP U9IDIMPOIA ¡PEPIAJO Y
¿RAPuauIy SENed,, ZOJ9OÁDIG [9 DIGUION

LSLL8DLLSOZ :9N8

"DVS VIVSOY VINVS 30 VSONIWIV dOROV “esordiuz

$8N - VUJNOMN
NOISYUJANI 30 VIAVEDONOYO

_SOLCINPZ 1 BP OJIDINNIAPNOS 199 Á PAJINDOG LOIDEIYELAAO e as
LON OXANV ce eo mpos Sp. 'DO3G HONEY E] 9p Ob,

